Order entered September 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00098-CV

                         AL M. WILLIAMS, Appellant

                                         V.

      ECOM//WILLMAX BELLAGIO, L.P. D/B/A LADERA, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17458

                                      ORDER

      Before the Court is appellant’s September 8, 2022 motion requesting a sixty-

day extension of time to file his amended brief. We GRANT the motion ONLY

TO THE EXTENT that we extend the time to October 10, 2022. We caution

appellant that further extension requests will be disfavored.


                                              /s/   KEN MOLBERG
                                                    JUSTICE